Case: 19-40490      Document: 00515380930         Page: 1    Date Filed: 04/14/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                          United States Court of Appeals
                                                   Fifth Circuit

                                                                           FILED
                                                                        April 14, 2020
                                    No. 19-40490                       Lyle W. Cayce
                                  Summary Calendar                          Clerk


UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

DANIEL LAUREL,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                           USDC No. 5:16-CR-1263-24


Before WIENER, HAYNES, and COSTA, Circuit Judges.
PER CURIAM:*
       Daniel Laurel appeals his jury conviction for one count of conspiracy to
commit money laundering in violation of 18 U.S.C. § 1956(h), and two counts
of money laundering in violation of § 1956(a)(1)(B)(i) and 18 U.S.C. § 2. Laurel
contends that the district court abused its discretion by allowing IRS Special
Agent Jeanette Elizondo to provide conclusory testimony regarding his mental
state, a required element of the charged offenses. Specifically, he challenges


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5 TH
CIR. R. 47.5.4.
    Case: 19-40490    Document: 00515380930    Page: 2   Date Filed: 04/14/2020


                                No. 19-40490

Elizondo’s testimony agreeing that by splitting the total deposit into multiple
accounts and keeping each deposit under $10,000, the depositors were evading
or attempting to evade the banks’ reporting requirements. We review a district
court’s evidentiary rulings for abuse of discretion, “subject to harmless error
review.” United States v. Ebron, 683 F.3d 105, 133 (5th Cir. 2012) (internal
quotation marks and citation omitted).
      Elizondo was neither offered nor qualified as an expert, and the record
belies Laurel’s conclusory suggestion that the agent was “perceived” as an
expert because she was an IRS agent. Indeed, Elizondo admitted on cross that
she was not “an expert witness on the law.” Because the challenged testimony
was based on Elizondo’s personal perception of the facts, common sense
inferences, and past experience formed from firsthand observation, it is
properly considered lay opinion testimony. See Ebron, 683 F.3d at 136-38.
      Elizondo did not testify that Laurel made any of the bank deposits at
issue or that he chose the amounts to be deposited in each account. Thus, the
challenged testimony was neither a direct comment on Laurel’s mental state
nor an impermissible legal conclusion as to whether he was guilty of the
charged offenses. The district court’s admission of the challenged testimony
was not an abuse of discretion. See Ebron, 683 F.3d at 133.
      In any event, any error in admitting the challenged testimony was
harmless.   Coconspirators testified that the illegal drug proceeds were
deposited into multiple accounts and kept below $10,000 to avoid the banks’
reporting requirements, that Laurel knew the cash deposits were illegal drug
proceeds, and that Laurel knew the deposits had to be kept below $10,000.
Bank records showing that every deposit was below $10,000—but often at least
$9,000—strongly corroborated that testimony.        And the jury was twice
instructed to disregard Elizondo’s opinions as to whether Laurel’s conduct



                                      2
    Case: 19-40490     Document: 00515380930    Page: 3   Date Filed: 04/14/2020


                                 No. 19-40490

satisfied the requisite elements of the charged offenses. Finally, the jury
acquitted Laurel of conspiracy to structure financial transactions to evade
reporting requirements. That the jury acquitted on the count most directly
related to Elizondo’s challenge testimony belies the idea that the agent’s
testimony was influential.    For all these reasons, there is no reasonable
possibility that the challenged testimony contributed to Laurel’s convictions on
the laundering counts. See United States v. Mendoza-Medina, 346 F.3d 121,
127 (5th Cir. 2003).
      The district court’s judgment is AFFIRMED.




                                       3